DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Briese (US 2005/0194962) in view of Kagan (US 2015/0070507) and Moore (US 5514969).

Regarding claim 1, Briese discloses a device for verifying a wiring setup of an electronic power meter (see paragraphs 0016, 0018, 0020 and 0025: system for verifying that sensing elements of the meter are correct, or detecting an incorrect setup), the device comprising:
a communication interface (see paragraphs 0252, 0254, 0257); 
at least one memory that stores the at least one measured and/or calculated parameter received from the at least one electronic power meter (see paragraph 0062 and 0066) and at least two different wiring setup configurations, each wiring setup configuration including at least two tests used to verify if the at least one electronic power meter is wired correctly (see Abstract and paragraphs 0018, 0020, and 0060: discloses a series of diagnostic tests for verifying if the meter is wired correctly or incorrectly, and see paragraphs 0025, 0082-0083 and 0129-0131: discloses that the acceptable thresholds used in the diagnostic tests for a three-wire Delta configuration, a four-wire Delta configuration, and a four-wire WYE configuration, i.e. a plurality of different tests for different configurations); and
at least one processor that retrieves the at least two tests from the at least one memory based on the selected wiring setup configuration and determines if the at least one electronic power meter is wired correctly based on executing the retrieved at least two tests using the at least one measured and/or calculated parameter from the at least one electronic power meter (see Abstract and paragraphs 0025, 0082-0083, 0129-0131, and 0253: diagnostic test, implements via microprocessor, implements diagnostics test to match the wiring setup configuration of the electronic meter, diagnostic logic/tests stored in memory), and 
wherein the at least one processor determines the at least one electronic meter is wired incorrectly if at least one test fails, generates a notification indicating which test has failed (see Abstract and paragraphs 0073, 0084, 0092, 0093, 0103, and 0119: discloses generating a flag to indicate which diagnostic test failed). 

Briese does not expressly disclose a communication interface that receives a selection of a wiring setup configuration of at least one electronic power meter and at least one measured and/or calculated parameter from the at least one electronic power meter; and 
generating executable instructions to rectify the determined incorrect wiring based on the failed test and transmits the executable instructions to the at least one electronic power meter via the communication interface, the executable instruction perform the at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage phase input to a second voltage phase input. 

Kagan discloses an interface that receives a selection of a wiring setup configuration of at least one electronic power meter (see paragraphs 0045 and 0048: user interface for selecting and modifying configurations of the meter).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Briese with the teachings of Kagan, i.e. enable the previously discussed communication interface to receives a selection of a wiring setup configuration, for the advantageous benefit of ensuring that the electronic power meter is functioning in a mode to match its installation wiring configuration. 

Briese and Kagan do not expressly disclose a communication interface that receives at least one measured and/or calculated parameter from the at least one electronic power meter; and 
wherein the processor generates executable instructions to reprogram the at least one electronic power meter to rectify the determined incorrect wiring based on the failed test and transmits the executable instructions to the at least one electronic power meter via the communication interface, the executable instruction reprogram the at least one electronic power meter to perform the at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage phase input to a second voltage phase input. 

Moore discloses a communication interface that receives at least one measured and/or calculated parameter from the at least one electronic power meter (see Fig. 1 and column 4 lines 10-21: computer connected to power monitoring instrument/electronic power meter via connecting cable; and see column 4 lines 38-44 and column 5 lines 36-40: computer system employed for further analysis and display of power quality related information and may generate phasor diagram, i.e. diagram based on receive power data); and 
wherein the processor generates executable instructions to reprogram the at least one electronic power meter to rectify the determined incorrect wiring based on the incorrect wiring, i.e. previously discussed failed test, and transmits the executable instructions to the at least one electronic power meter via the communication interface, the executable instruction reprogram the at least one electronic power meter to perform the at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage phase input to a second voltage phase input (see Fig. 4A, 5A, 6A, 7A, and 8A and column 5 line 26 to column 6 line 26: discloses incorrect wirings associated with phasor diagrams and swap operations severing to reassign measured voltage values from a first voltage phase input to a second voltage phase input, discloses that computer system directs channel mapper to implement the corrections, i.e. altering the swap and/or rotate configuration of the channel mapper equates to a reprogramming of the electronic power meter as claimed as it the disclosed alteration performs the function of the claimed reprogramming). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Briese in view of Kagan with the teachings of Moore, i.e. display a diagram and utilizing a computer interface for correcting the incorrect wirings, for the advantageous benefit of allowing one to correct the issues without having to physically alter the connections. 

Regarding claim 3, Briese, previously modified by Kagan and Moore, further discloses wherein the at least one measured parameter includes at least one of RMS voltage and/or RMS current (see paragraphs 0096, 0197, and 0200).

Regarding claim 4, Briese, previously modified by Kagan and Moore, further discloses the at least one calculated parameter includes at least one of voltage phase angles and/or current phase angles (see paragraphs 0025 and 0075-0080).

Regarding claim 8, Briese, previously modified by Kagan and Moore, further discloses the at least one processor determines voltage and current phase angles based on the at least one measured and/or calculated parameter from the at least one electronic power meter (see paragraphs 0025 and 0075-0080).


Regarding claim 10, Briese discloses a device for verifying a wiring setup of an electronic power meter (see paragraphs 0016, 0018, 0020 and 0025: system for verifying that sensing elements of the meter are correct, or detecting an incorrect setup), the device comprising:
a communication interface (see paragraphs 0252, 0254, 0257); 
at least one memory that stores the at least one measured and/or calculated parameter received from the at least one electronic power meter (see paragraph 0062 and 0066) and at least two different wiring setup configurations, each wiring setup configuration including at least two tests used to verify if the at least one electronic power meter is wired correctly (see Abstract and paragraphs 0018, 0020, and 0060: discloses a series of diagnostic tests for verifying if the meter is wired correctly or incorrectly, and see paragraphs 0025, 0082-0083 and 0129-0131: discloses that the acceptable thresholds used in the diagnostic tests for a three-wire Delta configuration, a four-wire Delta configuration, and a four-wire WYE configuration, i.e. a plurality of different tests for different configurations); and
at least one processor that retrieves the at least two tests from the at least one memory based on the selected wiring setup configuration and determines if the at least one electronic power meter is wired correctly based on executing the retrieved at least two tests using the at least one measured and/or calculated parameter from the at least one electronic power meter (see Abstract and paragraphs 0025, 0082-0083, 0129-0131, and 0253: diagnostic test, implements via microprocessor, implements diagnostics test to match the wiring setup configuration of the electronic meter, diagnostic logic/tests stored in memory), and 
wherein the at least one processor determines the at least one electronic meter is wired incorrectly if at least one test fails, generates a notification indicating which test has failed (see Abstract and paragraphs 0073, 0084, 0092, 0093, 0103, and 0119: discloses generating a flag to indicate which diagnostic test failed). 
Briese further discloses that the information displayed for each phase can be used to construct a phasor diagram that can be used to identify any peculiarities or errors (see paragraphs 0185 and 0186). 

Briese does not expressly disclose a communication interface that receives a selection of a wiring setup configuration of at least one electronic power meter and at least one measured and/or calculated parameter from the at least one electronic power meter;
wherein the processor displays a phasor diagram related to the failed test via a user interface and wherein the notification prompts a user via the user interface to initiate corrective measures based on the notification and displayed phasor diagram; 
if the user activates the corrective measures via the user interface, the at least one processor generates executable instructions to reprogram the at least one electronic power meter to rectify the determined incorrect wiring of the at least one electronic power meter based on the failed test and transmits the executable instructions to the at least one electronic power [meter] via the communication interface, the executable instruction reprogram the at least one electronic power meter to perform at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage phase input to a second voltage phase input. 

Kagan discloses an interface that receives a selection of a wiring setup configuration of at least one electronic power meter (see paragraphs 0045 and 0048: user interface for selecting and modifying configurations of the meter).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Briese with the teachings of Kagan, i.e. enable the previously discussed communication interface to receives a selection of a wiring setup configuration, for the advantageous benefit of ensuring that the electronic power meter is functioning in a mode to match its installation wiring configuration. 

Briese and Kagan do not expressly disclose a communication interface that receives at least one measured and/or calculated parameter from the at least one electronic power meter; 
wherein the processor displays a phasor diagram related to the failed test via a user interface and wherein the notification prompts a user via the user interface to initiate corrective measures based on the notification and displayed phasor diagram; 
if the user activates the corrective measures via the user interface, the at least one processor generates executable instructions to reprogram the at least one electronic power meter to rectify the determined incorrect wiring of the at least one electronic power meter based on the failed test and transmits the executable instructions to the at least one electronic power [meter] via the communication interface, the executable instruction reprogram the at least one electronic power meter to perform at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage phase input to a second voltage phase input. 

Moore discloses a communication interface that receives at least one measured and/or calculated parameter from the at least one electronic power meter (see Fig. 1 and column 4 lines 10-21: computer connected to power monitoring instrument/electronic power meter via connecting cable; and see column 4 lines 38-44 and column 5 lines 36-40: computer system employed for further analysis and display of power quality related information and may generate phasor diagram, i.e. diagram based on receive power data); 
wherein the processor displays a phasor diagram related to the failed test via a user interface and wherein the corrective measures is based on the identified miswiring, i.e. previously discussed notification, and displayed phasor diagram (see Abstract and column 4 lines 36-44: display of computer system; and see Fig. 4A, 5A, 6A, 7A, and 8A and column 5 line 26 to column 6 line 26: phasor diagram display, discloses a plurality of different phasor diagrams with a plurality of incorrect wirings, also discloses swap operations as corrective actions in relation to the plurality of disclosed incorrect phasor diagram, i.e. correction measure is based on incorrect phasor diagram); 
if the user activates the corrective measures via the user interface, the at least one processor generates executable instructions to reprogram the at least one electronic power meter to rectify the determined incorrect wiring of the at least one electronic power meter based on the identified miswiring, i.e. previously discussed failed test, and transmits the executable instructions to the at least one electronic power [meter] via the communication interface, the executable instruction reprogram the at least one electronic power meter to perform at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage phase input to a second voltage phase input (see Fig. 4A, 5A, 6A, 7A, and 8A, column 5 line 26 to column 6 line 26, and column 7 line 56 to column 8 line 51: phasor diagram display, discloses a plurality of different phasor diagrams with a plurality of incorrect wirings, also discloses swap operations as corrective actions in relation to the phasor diagram, swap operations includes the claimed voltage and/or current shifts; and see column 5 lines 20-27 and column 7 lines 15-30: corrections initiated by user via keyboard, computer system alter mapping of the signal cables and monitoring channels, mapping implemented using software, i.e. meter is reprogrammed as software is changed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Briese in view of Kagan with the teachings of Moore, i.e. display a diagram and utilizing a computer interface for correcting the incorrect wirings, for the advantageous benefit of allowing one to correct the issues without having to physically alter the connections. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Briese (US 2005/0194962) in view of Kagan (US 2015/0070507), Moore (US 5514969), and Kagan (US 2006/0170409), further referenced as Kagen409.

Regarding claim 2, Briese, Kagan, and Moore do not expressly disclose wherein the wiring setup configuration is one of a 3 Element Wye configuration and/or 2 CT Delta configuration.

Kagan409 disclose an electric meter wherein the wiring setup configuration is one of a 3 Element Wye configuration and/or 2 CT Delta configuration (see Abstract and paragraph 0032: 3 element wye panel configuration). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Briese in view of Kagan and Moore with the teachings of Kagan409, i.e. using and monitoring the wiring connections of 3 Element Wye electric meters, for the advantageous benefit of utilizing conventional, proven meters for monitoring energy consumption as well as monitoring existing 3 Element Wye meters. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Briese (US 2005/0194962) in view of Kagan (US 2015/0070507), Moore (US 5514969), and Kamel (US 2014/0379156).

Regarding claim 6, Briese, Kagan, and Moore do not expressly disclose wherein the notification is at least one of an email, text message and/or voice message.

Kamel discloses wherein the notification is at least one of an email, text message and/or voice message (see paragraph 0221).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Briese in view of Kagan and Moore with the teachings of Kamel, i.e. sending an alert as an email, text, or voicemail, for the advantageous benefit of using conventional communication channels for sending notification to personal that are easily accessible by a variety of commonly utilized communication devices.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Briese (US 2005/0194962) in view of Kagan (US 2015/0070507), Moore (US 5514969), and Ben Yochanan (US 2019/0377015).

Regarding claim 7, Briese discloses wherein the notification is based on the failed test (see Abstract and paragraphs 0073, 0084, 0092, 0093, 0103, and 0119: discloses generating a flag to indicate which diagnostic test failed). 
 
Briese, Kagan and Moore do not expressly disclose wherein the notification includes corrective measures to rectify the incorrect wiring.
	
Ben Yochanan discloses wherein the notification includes corrective measures to rectify the incorrect wiring (see paragraphs 0020, 0028, and 0046: detection improper/fraudulent wiring, notifications include summoning a human inspector to correct the issue). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Briese in view of Kagan and Moore with the teachings of Ben Yochanan, i.e. alerting proper personal to resolve the issue, for the advantageous benefit of timely correcting the issue. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Briese (US 2005/0194962) in view of Kagan (US 2015/0070507), Moore (US 5514969), and Carlson (US 2016/0131688).

Regarding claim 9, the transmission of the executable instructions to the at least one electronic power meter via a communication interface has been discussed above. 
Briese, Kagan, and Moore do not expressly disclose wherein the transmission of the executable instructions to the at least one electronic power meter via the communication interface is without user intervention. 

Carlson discloses if the at least one processor determines that the at least one electronic power meter is wired incorrectly, the processor generation and implementation of the executable instructions to the at least one electronic power meter is without user intervention (see Fig. 10 and paragraphs 0006-0007, 0009, 0032, 0065, 0074, and 0079: processing system updated coefficient to a negative coefficient, update of the coefficient is an update of the software/firmware in the power meter’s calculations, to rectify an incorrect wiring, backwards sensor installations; and see paragraphs 0032).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Briese in view of Kagan and Moore with the teachings of Carlson, i.e. automatically correcting improper installations via automatic software updates, for the advantageous benefit of correcting the issues without requiring any physical changes to the on-site hardware configuration. Once modified, automating the correction instructions, i.e. previously discussed firmware update, the modification would meet the limitations of the claimed invention. 

Claims 11, 13, 14, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Briese (US 2005/0194962) and Moore (US 5514969).

Regarding claim 11, Martin discloses an electronic power meter for monitoring an electrical distribution system providing power to a load (see Abstract, column 2 lines 45-55 and column 14 line 56 - to column 15 line 4: system analyzes the to see if the phase A, B, and C sensors are wired to the proper phases of the power lines), the electronic power meter comprising:
at least one sensor coupled to the electrical distribution system, the at least one sensor configured to measure at least one parameter of the electrical distribution system and generate at least one analog signal indicative of the at least one parameter (see Abstract, Fig. 3, column 2 lines 56-63, column 4 lines 10-37: electric system coupled to power lines/power distribution system with sensors for measuring a plurality of parameters; and see Fig. 3 and column 7 lines 23-38 and column 8 lines 1-20: sensors produce analog signals that are processed by A/D converter);
at least one analog-to-digital converter configured to receive the at least one analog signal and convert the at least one analog signal to at least one digital signal (and see Fig. 3 and column 7 lines 23-38 and column 8 lines 1-20: sensors produce analog signals that are processed by A/D converter);
at least one memory configured to store at least one first firmware (see Fig. 3 and column 7 lines 38-53, column 9 lines 21-40: memory configured to store information, can store firmware, power consumption data, and instruction to implement phase diagnostics; for phase system diagnostics see Abstract, Figs. 6-9, column 2 lines 45-55, column 4 lines 10-21, and column 14 line 56 - to column 15 line 4: system analyzes the to see if the phase A, B, and C sensors are wired to the proper phases of the power lines, phase A, B, and C sensor configurations are verified by analyzing the measured voltage values from the phase A, B, and C sensors, as such is associates wiring information with respective phases for respective sensors), and at least two tests used to verify if the electronic power meter is wired correctly (see Figs. 6-9, column 7 lines 38-50, and column 11 line 58 to column 12 line 8: diagnostic routines, i.e. diagnostic tests, implements by the controller, programming instructions for controller stored in memory, as such, controller receives routines/tests form memory; see Abstract, Figs. 6-9, column 2 lines 45-55, and column 14 line 56 - to column 15 line 4: system analyzes the to see if the phase A, B, and C sensors are wired to the proper phases of the power lines, phase A, B, and C sensor configurations are verified by analyzing the measured voltage values from the phase A, B, and C sensors); and
at least one processor that calculates parameters of the electrical distribution wire setup configuration and determines if the electronic power meter is wired correctly based on executing the retrieved at least two tests using the at least one measured and/or calculated parameters (see Figs. 6-9, column 7 lines 38-50, column 9 lines 55-68, and column 11 line 58 to column 12 line 8: diagnostic routines, i.e. diagnostic tests, implements by the controller, programming instructions for controller stored in memory, as such, controller receives routines/tests form memory, processor determines/calculates magnitude and phase values; see Abstract, Figs. 6-9, column 2 lines 45-55, and column 14 line 56 - to column 15 line 4: system analyzes the to see if the phase A, B, and C sensors are wired to the proper phases of the power lines, phase A, B, and C sensor configurations are verified by analyzing the measured voltage values from the phase A, B, and C sensors), and 
wherein the at least one processor determines the electronic power meter is wired incorrectly if at least one test fails, generates a notification (see Fig. 1 and column 2 line 56 – column 3 line 16 and column 5 line 5-16: meter sends an alert signal in response to identifying a wiring error, i.e. test failed).

Martin does not expressly disclose wherein the memory is configured to store a selection of at least two wiring setup configurations of the electronic power meter, each wiring setup configuration including at least two tests used to verify if the electronic power meter is wired correctly;
wherein the processor retrieves the at least two tests from the memory based on the selected wiring setup configuration; and 
wherein the notification indicates which test has failed and generating at least one second firmware to reprogram the electronic power meter to rectify the determined incorrect wiring based on the failed test, the at least one second firmware reprograms the at least one electronic power meter to perform at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage phase input to a second voltage phase input. 

Briese discloses an electronic power meter (see Abstract) wherein the memory is configured to store a selection of at least two wiring setup configurations of the electronic power meter, each wiring setup configuration including at least two tests used to verify if the electronic power meter is wired correctly (see Abstract and paragraphs 0018, 0020, and 0060: discloses a series of diagnostic tests for verifying if the meter is wired correctly or incorrectly, and s see paragraphs 0082-0083 and 0129-0131: discloses that the acceptable thresholds used in the diagnostic tests for a three-wire Delta configuration, a four-wire Delta configuration, and a four-wire WYE configuration, i.e. a plurality of different tests for different configurations), 
wherein the processor retrieves the at least two tests from the memory based on the selected wiring setup configuration (see Abstract and paragraphs 0018, 0020, and 0060: discloses a series of diagnostic tests for verifying if the meter is wired correctly or incorrectly, and see paragraphs 0082-0083 and 0129-0131: discloses that the acceptable thresholds used in the diagnostic tests for a three-wire Delta configuration, a four-wire Delta configuration, and a four-wire WYE configuration, i.e. a plurality of different tests for different configurations); 
wherein the at least one processor retrieves the at least two tests from the at least one memory based on the selected wiring setup configuration (see Abstract and paragraphs 0082-0083, 0129-0131, and paragraph 0253: diagnostic test, implements via microprocessor, implements diagnostics test to match the wiring setup configuration of the electronic meter, diagnostic logic/tests stored in memory); and 
wherein the notification indicates which test has failed (see Abstract and paragraphs 0073, 0084, 0092, 0093, 0103, and 0119: discloses generating a flag to indicate which diagnostic test failed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin with the teachings of Briese, i.e. using different tests to analyze different wiring configurations, for the advantageous benefit of adjusting the diagnostic test to fit the electronic power meter’s wiring installation setup. Once modified, it would have been obvious for the tests to be based upon the selected wiring setup configuration so the test matches the previously discussed input wiring configuration.

Martin and Briese do not expressly disclose generating at least one second firmware to reprogram the electronic power meter to rectify the determined incorrect wiring based on the failed test, the at least one second firmware reprograms the at least one electronic power meter to perform at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage phase input to a second voltage phase input. 

Moore discloses a computer system that generates at least one second firmware to reprogram the electronic power meter to rectify the determined incorrect wiring based on the identified miswiring, i.e. previously discussed failed test, the at least one second firmware reprograms the at least one electronic power meter to perform at least one of shifting at least one measured current phase by a predetermined amount and/or reassigning measured voltage values from a first voltage phase input to a second voltage phase input (see Fig. 4A, 5A, 6A, 7A, and 8A, column 5 line 26 to column 6 line 26, and column 7 line 56 to column 8 line 51: phasor diagram display, discloses a plurality of different phasor diagrams with a plurality of incorrect wirings, also discloses swap operations as corrective actions in relation to the phasor diagram, swap operations includes the claimed voltage and/or current shifts; and see column 5 lines 20-27 and column 7 lines 15-30: corrections initiated by user via keyboard, computer system alter mapping of the signal cables and monitoring channels, mapping implemented using software, i.e. meter is reprogrammed as software is changed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Briese with the teachings of Moore, i.e. utilizing a computer interface for correcting the incorrect wirings, for the advantageous benefit of allowing one to correct the issues without having to physically alter the connections.
Regarding claim 13, Martin, previously modified by Briese and Moore, further discloses wherein the at least one measured parameter includes at least one of RMS voltage and/or RMS current (see column 9 line 61 - column 10 line 39 and column 15 line 60 – column 16 line 10).

Regarding claim 14, Martin, previously modified by Briese and Moore, further discloses wherein the at least one calculated parameter includes at least one of voltage phase angles and/or current phase angles (see column 2 line 55 to column 3 line 16, column 9 lines 61-67, and column 10 lines 1-40: phase voltage angles and phase current angles).

Regarding claim 16, Martin does not expressly disclose a display device that displays the notification.

Briese discloses an electronic power meter with a display device that displays alert notification (see Abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Moore with the teachings of Briese, i.e. displaying notification on the meter, for the advantageous benefit of allowing local personal to view the warnings when inspecting or surveying the power meters.  

Regarding claim 19, Martin, previously modified by Briese and Moore, further discloses wherein the at least one processor determines voltage and current phase angles based on the at least one measured and/or calculated parameter (see Abstract and column 10 lines 1-40: determines voltage and current phase angles from measured voltage and current values).

Regarding claim 21, Martin discloses wherein, if the at least one processor determines that the at least one electronic power meter is wired incorrectly, the at least one processor prompts a user based on the failed test (see Fig. 1 and column 2 line 56 – column 3 line 16 and column 5 line 5-16: meter send alert signal in response to identifying a wiring error). 

Martin and Briese do not expressly disclose wherein the prompt is to a user via a user interface to initiate corrective measures; and
if the user activates the corrective measures via the user interface, the at least one processor executes the at least one second firmware. 

Moore discloses wherein the prompt is to a user via a user interface to initiate corrective measures and if the user activates the corrective measures via the user interface, the at least one processor executes the at least one second firmware (see Fig. 4A, 5A, 6A, 7A, and 8A, column 5 line 26 to column 6 line 26, and column 7 line 56 to column 8 line 51: phasor diagram display, discloses a plurality of different phasor diagrams with a plurality of incorrect wirings, also discloses swap operations as corrective actions in relation to the phasor diagram, swap operations includes the claimed voltage and/or current shifts; and see column 5 lines 20-27 and column 7 lines 15-30: corrections initiated by user via keyboard, computer system alter mapping of the signal cables and monitoring channels, mapping implemented using software, i.e. meter is reprogrammed as software is changed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Briese with the teachings of Moore, i.e. utilizing a computer interface for correcting the incorrect wirings, for the advantageous benefit of allowing one to correct the issues without having to physically alter the connections.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Briese (US 2005/0194962), Moore (US 5514969), and GE Multilin (EPM 2200 Multi-Function Power Meter Instruction Manual).

Regarding claim 12, Martin, Briese, and Moore do not expressly disclose wherein the at least two wiring setup configurations include a 3 Element Wye configuration and 2 CT Delta configuration.

GE Multilin discloses an electric meter wherein the at least two wiring setup configurations include a 3 Element Wye configuration and 2 CT Delta configuration (see pages 7-11 and 7-12 section 7.3.8: discloses multiple configurations for a power meter including both a 3 Element Wye configuration and a 2 CT Delta configuration). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Briese and Moore with the teachings of GEMultilin, i.e. using and monitoring the wiring connections of either 3 Element Wye and/or 2 CT Delta meter configurations, for the advantageous benefit of analyzing and diagnosing multiple conventional power meter configurations. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Briese (US 2005/0194962), Moore (US 5514969), and Kamel (US 2014/0379156).

Regarding claim 17, Martin discloses a communication interface that transmits the notification to an external device (see Fig. 3, Fig. 4, column 11 lines 26-44 and column 12 lines 8-25: communication circuits for transmitting notifications to external devices). 

Martin, Briese, and Moore do not expressly disclose wherein the notification is at least one of an email, text message and/or voice message.

Kamel discloses wherein the notification is at least one of an email, text message and/or voice message (see paragraph 0221).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Briese and Moore with the teachings of Kamel, i.e. sending an alert as an email, text, or voicemail, for the advantageous benefit of using conventional communication channels for sending notification to personal that are easily accessible by a variety of commonly utilized communication devices. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Briese (US 2005/0194962), Moore (US 5514969), and Ben Yochanan (US 2019/0377015).

Regarding claim 18, Martin discloses wherein the notification is based on the failed test (see Fig. 1 and column 2 line 56 – column 3 line 16 and column 5 line 5-16: meter sends an alert signal in response to identifying a wiring error). 
 
Martin, Briese, and Moore do not expressly disclose wherein the notification includes corrective measures to rectify the incorrect wiring.
	
Ben Yochanan discloses wherein the notification includes corrective measures to rectify the incorrect wiring (see paragraphs 0020, 0028, and 0046: detection improper/fraudulent wiring, notifications include summoning a human inspector, such an action falls under the broad scope of the recited corrective measures). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Briese and Moore with the teachings of Ben Yochanan, i.e. summoning a human inspector, for the advantageous benefit of physically inspecting the wiring the electricity meter to assess and correct any identified connection issues. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,043,642) in view of Briese (US 2005/0194962), Moore (US 5514969), and Carlson (US 2016/0131688).

Regarding claim 20, Martin, Briese, and Moore do not expressly disclose wherein the at least one processor executes the at least one second firmware without user intervention.

	Carlson discloses wherein the at least one processor executes the at least one second firmware without user intervention (see Fig. 10 and paragraphs 0009, 0032, 0065, 0074, and 0079: processing system updated coefficient to a negative coefficient, update of the coefficient is an update of the software/firmware in the power meter’s calculations, to rectify an incorrect wiring, backwards sensor installations). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Briese and Moore with the teachings of Carlson, i.e. automatically correcting improper installations via automatic software updates, for the advantageous benefit of correcting the issues without requiring any physical changes to the on-site hardware configuration. Once modified, automating the correction instructions, i.e. previously discussed firmware update, the modification would meet the limitations of the claimed invention. 
Response to Arguments
Applicant’s arguments have been fully considered. 
Applicant argues that Kagan, i.e. US 2006/0170409, fails to disclose selecting of a wiring setup configuration. The examiner agrees. The examiner did not cite the proper Kagen PG Publication document, i.e. US 2015/0070507, in the prior Office Action. Thus, a new Non-Final Rejection is being issued with the correctly cited Kagan PG Publications. 
Applicant’s also argues the prior art references in relation to the proposed amendments. The remaining arguments are moot as a newly cited Moore is relied upon to disclose the remaining argued limitations. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Giles (US 2004/0066311) discloses a metering system that displays a phase diagram as an output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865